Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Acayan on 6/9/2021.
The application has been amended as follows: 

Listing of Claims:
1. (Currently Amended) A system comprising: 
one or more processors; and 
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to perform operations comprising: 
determining an identity of a user; 
determining a control method of the user, wherein the control method comprises operating a remote control;

selecting a UI pattern of the one or more UI patterns associated with the user based on a situation of the various situations, wherein the situation comprises the determined identity of the user and the determined control method of the user
interacting with the user based on a first behavior pattern of the system and based on the UI pattern that is selected, wherein the first behavior pattern includes one or more predetermined behaviors, and wherein the predetermined behaviors include the system interacting with the user; 
observing one or more responses from the user, wherein the one or more responses are responsive to the one or more predetermined behaviors; 
modifying at least one of the predetermined behaviors, wherein modifying the at least one predetermined behavior results in at least one modified behavior, wherein the system modifies one or more voice characteristics of a voice, and wherein the one or more voice characteristic are modified based on one or more of volume, speed, and level of engagement; 
observing at least one change in one or more of the responses, wherein the at least one change is responsive to the at least one modified behavior; and 
interacting with the user based on a second behavior pattern, wherein the second behavior pattern includes one or more of the predetermined behaviors and the modified behavior.

2. (Cancelled)



4. (Cancelled)

5. (Original) The system of claim 1, wherein the at least one change in one or more of the responses comprises a positive reaction or a negative reaction.

6. (Original) The system of claim 1, wherein the logic when executed is further operable to perform operations comprising: 
detecting a notification to be delivered to the user; 
detecting when a commercial is being shown on a television; and 
delivering the notification to the user during the commercial.

7. (Previously Presented) The system of claim 1, wherein the logic when executed is further operable to perform operations comprising presenting to the user a predetermined UI that is associated with the user.

8. (Currently Amended) A non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to perform operations comprising: 
determining an identity of a user; 
determining a control method of the user, wherein the control method comprises operating a remote control;
accessing a library of different user interface (UI) patterns to be used for various situations, wherein one or more UI patterns of the different UI patterns are associated with the user; 
selecting a UI pattern of the one or more UI patterns associated with the user based on a situation of the various situations, wherein the situation comprises the determined identity of the user and the determined control method of the user
interacting with the user based on a first behavior pattern of a system and based on the UI pattern that is selected, wherein the first behavior pattern includes one or more predetermined behaviors, and wherein the predetermined behaviors include the system interacting with the user; 
observing one or more responses from the user, wherein the one or more responses are responsive to the one or more predetermined behaviors; 
modifying at least one of the predetermined behaviors, wherein modifying the at least one predetermined behavior results in at least one modified behavior, wherein the system modifies one or more voice characteristics of a voice, and wherein the one or more voice characteristic are modified based on one or more of volume, speed, and level of engagement; 
observing at least one change in one or more of the responses, wherein the at least one change is responsive to the at least one modified behavior; and 
interacting with the user based on a second behavior pattern, wherein the second behavior pattern includes one or more of the predetermined behaviors and the modified behavior.



10. (Original) The computer-readable storage medium of claim 8, wherein the at least one modified behavior includes conveying affects to the user.

11. (Cancelled)

12. (Original) The computer-readable storage medium of claim 8, wherein the at least one change in one or more of the responses comprises a positive reaction or a negative reaction.

13. (Original) The computer-readable storage medium of claim 8, wherein the instructions when executed are further operable to perform operations comprising: 
detecting a notification to be delivered to the user; 
detecting when a commercial is being shown on a television; and 
delivering the notification to the user during the commercial.

14. (Previously Presented) The computer-readable storage medium of claim 8, wherein the instructions when executed are further operable to perform operations comprising presenting to the user a predetermined UI that is associated with the user.

15. (Currently Amended) A computer-implemented method comprising: 
determining an identity of a user; 
determining a control method of the user, wherein the control method comprises operating a remote control;
accessing a library of different user interface (UI) patterns to be used for various situations, wherein one or more UI patterns of the different UI patterns are associated with the user; 
selecting a UI pattern of the one or more UI patterns associated with the user based on a situation of the various situations, wherein the situation comprises the determined identity of the user and the determined control method of the user
interacting with the user based on a first behavior pattern of a system and based on the UI pattern that is selected, wherein the first behavior pattern includes one or more predetermined behaviors, and wherein the predetermined behaviors include the system interacting with the user; 
observing one or more responses from the user, wherein the one or more responses are responsive to the one or more predetermined behaviors; 
modifying at least one of the predetermined behaviors, wherein modifying the at least one predetermined behavior results in at least one modified behavior, wherein the system modifies one or more voice characteristics of a voice, and wherein the one or more voice characteristic are modified based on one or more of volume, speed, and level of engagement; 
observing at least one change in one or more of the responses, wherein the at least one change is responsive to the at least one modified behavior; and 
interacting with the user based on a second behavior pattern, wherein the second behavior pattern includes one or more of the predetermined behaviors and the modified behavior.



17. (Original) The method of claim 15, wherein the at least one modified behavior includes conveying affects to the user.

18. (Cancelled)

19. (Original) The method of claim 15, wherein the at least one change in one or more of the responses comprises a positive reaction or a negative reaction.

20. (Original) The method of claim 15, wherein the method further comprises: 
detecting a notification to be delivered to the user; 
detecting when a commercial is being shown on a television; and 
delivering the notification to the user during the commercial.
Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest in combination with the other recited limitations: “determining an identity of a user; determining a control method of the user, wherein the control method comprises operating a remote control; accessing a library of different user interface (UI) patterns to be used for various situations, wherein one or more UI patterns of the different UI patterns are associated with the user; selecting a UI pattern of the one or more UI patterns associated with the user based on a situation of the various situations, wherein the situation comprises the determined identity .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424